Citation Nr: 1106605	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  09-46 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a right foot 
disability.  

2.  Entitlement to service connection for a right foot 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

E.M. Evans




INTRODUCTION

The Veteran served on active duty from January 1954 to January 
1957. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an June 2008 rating decision of the Huntington, West 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A February 1998 Board decision denied entitlement to service 
connection for a right foot disability, on the basis that there 
was no evidence of treatment in service or following service.  In 
the absence of an appeal to the United States Court of Appeals 
for Veterans Claims, that decision is final.  

2.  The evidence submitted since the February 1998 Board 
decision, by itself or when considered in connection with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim of entitlement to service 
connection for a right foot disability, and raises a reasonable 
possibility of substantiating the claim.

3.  The preponderance of the evidence is against finding that the 
Veteran developed a right foot disorder during active service, 
against finding a chronic right foot disability until many 
decades after discharge from service, and no medical opinion 
based on a credible history relates any current right foot 
disability to active service.




CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for the right foot 
disability.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 
C.F.R. § 3.156 (2010).

2.  A right foot disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) have been met.  There is no issue as to providing an 
appropriate application form or completeness of the application.  
VA notified the appellant in correspondence dated in April 2008 
of the information and evidence needed to substantiate and 
complete his claim.  With respect to a request to reopen a 
previously denied claim, a claimant must be notified of both what 
is needed to reopen the claim and what is needed to establish the 
underlying claim for service connection.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).  The appellant was provided this 
information in the April 2008 correspondence.  

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claim, including medical records, and providing an opportunity 
for a hearing.  The service treatment records are not available 
despite the best efforts of the RO.  If the service treatment 
records were located at the National Personnel Records Center 
they may have been destroyed by a fire at that facility in 1973.  
Under these circumstances, the Board has a heightened duty to 
explain its findings and conclusions and to consider carefully 
the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  The case law does not, however, lower the legal 
standard for proving a claim for service connection, but rather 
increases the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
appellant.  Russo v. Brown, 9 Vet. App. 46, 51 (1996).  The 
evidence shows that any VA error in notifying or assisting the 
appellant does not reasonably affect the fairness of this 
adjudication.  Indeed, the appellant has not suggested that such 
an error, prejudicial or otherwise, exists.  Hence, the case is 
ready for adjudication.

Governing Laws and Regulations

	i.  Petition to Reopen

Entitlement to service connection for a right foot disability was 
denied in a February 1998 Board decision.  As that decision was 
not appealed it is final.  38 U.S.C.A. § 7104 (West 2002).

A claim will be reopened if new and material evidence is 
submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New 
evidence means existing evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

The RO determined that new and material evidence had been 
received to reopen the Veteran's claim of entitlement to service 
connection for a right foot disability.  A determination on 
whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board may 
consider an underlying claim.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  Regardless of the RO's action, the Board must 
initially address the question of whether new and material 
evidence has been presented to reopen the claim of service 
connection for a right foot disability.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.

The claim of entitlement to service connection for a right foot 
disability was previously denied because the evidence did not 
show that the Veteran received treatment for a right foot 
disability in service and there was no evidence of a link between 
the claimed foot pathology and the Veteran's period of military 
service.  

Evidence considered at the time of the previous denial included 
the Veteran's jump log, a certificate showing that he completed 
airborne training, VA Medical Center records, and x-rays from Dr. 
F..  The February 1998 Board decision also considered the 
Veteran's October 1956 pre-separation examination and VA 
treatment records from 1963 and 1975, none of which noted any 
right foot disability.  

Since the February 1998 Board decision, the Veteran has submitted 
a November 2008 medical opinion from Dr. J. H., treatment reports 
from the VA Medical Center Clarksburg from December 1999 to June 
2009, treatment reports from Monongalia General Hospital, and a 
September 2009 VA examination report.  The November 2008 opinion 
from Dr. J. H. stated that the healed fracture present on the 
Veteran's CT scan was chronic and would be consistent with a mid-
foot fracture or dislocation that occurred years ago.  The doctor 
opined that it was possible that this may have occurred while the 
Veteran was in the military jumping out of planes.  

The opinion of Dr. J. H., raises a reasonable possibility of 
substantiating the claim.  The evidence provided is both new and 
material, as well as competent and relevant.  Hence, the claim of 
entitlement to service connection for the a right foot disability 
is reopened.  This issue will be addressed below.

	ii.  Service Connection for a right foot disability

The Veteran contends that his current right foot disability is 
the result of his service as a paratrooper.  The appellant states 
that while he did not sustain an injury in service, the only way 
he could have injured his foot was during service.  The Veteran 
states that he has been informed by two different doctors that 
his foot injury was an old injury and therefore he contends that 
it was caused by his paratrooper experiences in service.  

While the majority of the service treatment records are not 
available, one report that is available is an October 1956 pre-
separation examination report.  That report notes that clinical 
examination of the Veteran's feet showed normal findings.  No 
right foot disability was diagnosed.  Also available is a January 
1957 "physical condition" form, in which the appellant wrote 
that there had been no change in his physical condition since the 
October 1956 examination.  

Post service the first treatment records noting any right foot 
pathology is a 1963 VA hospitalization record noting the 
Veteran's complaints of an ingrown and infected right great 
toenail.  At that time no history or finding of a chronic right 
foot disorder since service was noted.  Additionally, 1992 
private treatment notes that reveal the Veteran underwent 
matrixectomies on his right toes.  

The Veteran filed claims of entitlement to service connection in 
September 1975 for headaches and a heart condition, but he made 
no mention of a right foot disability.  He underwent a VA 
examination in November 1975, at which time no complaints or 
findings of a right foot disability were reported.  

The first record noting any right foot disability is an August 
1996 VA treatment note, at which time the Veteran complained of 
right foot arch pain.  X-ray reports revealed no evidence of 
fracture or dislocation and joint spaces were unremarkable.  
There was localized soft tissue calcification dorsal to the neck 
of the distal right first metatarsal, and the radiologist stated 
that this was presumably the residual of old trauma to the area.

Unlike his current assertion, the Veteran in his December 1996 
initial claim for service connection indicated that his foot 
disabilities began in 1980.  He later stated that they could have 
began in the 1970s.  The Veteran stated that he was seen in 1960 
for foot pain but that the records were no longer available as 
the treating doctor had passed away.  He did not allege incurring 
a right foot disorder while serving with airborne units in the 
1950's.  He did not allege having foot problems between service 
separation and 1960.

A November 2008 private treatment report from Dr. J. H., of 
Morgantown Foot and Ankle Center, stated that x-ray reports 
showed joint space narrowing of the Lis frame joint, especially 
the second and third metatarsal cuneiform joint; the third 
cuneiform bone has increased radio dense line which may represent 
a healed fracture of the bone.  Dr. H opined that these findings 
were chronic and were consistent with a mid-foot fracture or 
dislocation that occurred years ago.  Dr. H stated that it was 
possible that this injury may have occurred while the Veteran was 
in the military jumping out of planes.  

The Veteran was afforded a VA foot examination in September 2009.  
He reported that he was a paratrooper in service.  The Veteran 
further stated that he was not treated in service for a foot 
disability but indicated that his foot started bothering him in 
1961.  He reported seeking treatment in 1961, but was unable to 
obtain any related treatment records.  The Veteran reported that 
his foot had gotten progressively worse since the initial onset 
of pain.  Following examination the diagnosis was right foot 
osteoarthritis with flexible pes planus.  The examiner opined 
that the etiology of the right foot disability could not be 
resolved without resort to mere speculation because there was no 
documentation of a foot condition in service and due to the time 
gap of treatment from 1957 to 1996.

Analysis

After a review of the evidentiary record, the Board finds that 
service connection is not warranted for a right foot disability.  

In this regard, there is no evidence of treatment in service and 
the Veteran himself does not claim to have received treatment in 
service.  Secondly, the Veteran's self reported history has been 
inconsistent, a fact which damages his credibility.  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995) (The credibility of a witness 
can be impeached by inconsistent statements.)  

The Veteran states that the right foot started bothering him in 
1960, three years following his separation from active duty, yet 
the first post-service medical evidence of a right foot 
disability was not dated until almost 40 years after the Veteran 
was discharged from active duty.  The Board finds that evidence 
of a prolonged period without medical complaint, and the amount 
of time that elapsed since military service is evidence against 
the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).

While the Veteran is competent to give evidence about his 
observable symptoms and treatment history, Layno v. Brown, 6 Vet. 
App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006); the Board can consider any significant time delay between 
the report of symptoms and the period during which they allegedly 
occurred.  Id.  Moreover, the Board must consider the credibility 
of the evidence, to include the Veteran's statements.

In the present case, the Veteran did not file a claim of 
entitlement to service connection for a right foot disability 
until 1996, almost 40 years following separation.  The Board 
finds that if the Veteran's symptoms had been continuous since 
service, it would be reasonably expected that a claim would have 
been raised much sooner, especially considering the Veteran filed 
claims for other disabilities in 1995.  Moreover, he was seen in 
1975 for a VA examination and did not voice any complaints of 
right foot problems.  Further, as noted, the history provided by 
the appellant has been inconsistent.  Given these considerations, 
the Veteran's allegation that he has had a chronic right foot 
disability since service lacks credibility.  Therefore, in the 
instant case, a continuity of symptomatology is not established 
by the clinical record or by the Veteran's own statements.

The Board acknowledges that there is an opinion that somewhat 
supports the Veteran's claim; however it does so without an 
evaluation of the Veteran's entire history and does not offer a 
clear statement of etiological connection.  The November 2008 
opinion stated that the Veteran's healed fracture could 
"possibly" have come his military experiences of jumping from 
planes.  Yet the United States Court of Appeals for Veterans 
Claims has held that where a physician is unable to provide a 
definite causal connection, the opinion on that issue constitutes 
"what may be characterized as 'non-evidence.'"  See Perman v. 
Brown, 5 Vet.App. 237, 241 (1993);  (citing Sklar v. Brown, 5 
Vet.App. 140, 145-46 (1993); Kates v. Brown, 5 Vet.App. 93, 95 
(1993); Tirpak v. Derwinski, 2 Vet.App. 609, 610-11 (1992)); see 
also Dyess v. Derwinski, 1 Vet.App. 448, 453-54 (1991).  Finally, 
it is significant that Dr. J.H. did not address the fact that 
previous x-ray reports from 1996 did not show any evidence of 
fractures or dislocations.  

Considering the lapse in treatment time, the Veteran's own 
assertions of no treatment in service or for three years 
following service, the appellant's lack of credibility, and the 
absence of a nexus to service based on an accurate history, the 
claim of entitlement to service connection for a right foot 
disability must be denied.  

In reaching this decision the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the evidence 
is against the appellant's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

New and material evidence having been received the claim for 
service connection for a right foot disability is reopened.  

Entitlement to service connection for a right foot disability is 
denied.  


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


